NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 07 December 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2-4 have been cancelled.
Claims 1 and 5-20 are currently pending and considered below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Pfeifer, Attorney of Record, on 14 January 2022.

The application has been amended as follows: 
Claim 1 has been deleted and replaced with the following:
A resistance member exercise machine, the exercise machine comprising:
a cable-pulley variable resistance system housing having a cable-pulley variable resistance system, the cable-pulley variable resistance system including a moveable top plate operably connectable to a resistance member;
a cable attached to the top plate, wherein the cable is configured to enable a user to apply a force to move the top plate;

a platform extending from a front portion of the cable-pulley variable resistance system housing through which the cable-pulley variable resistance system is routed such that the cable from the cable-pulley variable resistance system is positioned at a midpoint of the platform;
wherein the platform is configured such that the user is capable of performing push up exercises thereon while engaging with the cable;
whereby the cable-pulley variable system is configured such that the user is capable of imparting a force on the cable to overcome a resistance force from the resistance member and move the top plate from its starting position.

Claim 5 has been cancelled.

Claim 6, line 1, “The machine of claim 5” has been amended to --The machine of claim 1--

Claim 12, line 5, “whereby the resistance member can be looped” has been amended to --whereby the resistance member is configured to be looped--

Claim 13 has been deleted and replaced with the following:
13. 	A resistance member exercise machine, the exercise machine comprising:

a cable attached to the top plate, wherein the cable is configured to enable a user to apply an initial force to move the top plate while performing an exercise with the resistance member exercise machine;
a training partner assistantship feature operably connected to the top plate, wherein the training partner assistantship feature is configured to allow another user to impart a secondary force onto the top plate via the training partner assistantship feature; and
a platform extending from a front portion of the cable-pulley variable resistance system housing through which the cable-pulley variable resistance system is routed such that the cable from the cable-pulley variable resistance system is positioned at a midpoint of the platform;
wherein the platform is configured such that the user is capable of performing push up exercises thereon while engaging with the cable;
whereby the cable-pulley variable resistance system is configured such that the user is capable of imparting the initial force onto the cable to overcome a resistance force from the resistance member and move the top plate from its starting position and another user is capable of assisting in moving the top plate by imparting the secondary force onto the top plate.

Claim 14, line 2, “set starting position” has been amended to --set a starting position--

Claim 15 has been deleted.

Claim 16, line 1, “The machine of claim 15” has been amended to --The machine of claim 13--

Claim 20, line 5, “whereby the resistance member can be looped” has been amended to --whereby the resistance member is configured to be looped--

Reasons for Allowance
Claims 1, 6-14, and 16-20 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a resistance member exercise machine in combination with all of the structural and functional limitations, and further comprising a cable-pulley variable resistance system housing having a cable-pulley variable resistance system, the cable-pulley variable resistance system including a moveable top plate operably connectable to a resistance member; a cable attached to the top plate, wherein the cable is configured to enable a user to apply a force to move the top plate; a platform extending from a front portion of the cable-variable resistance system housing through which the cable-pulley variable resistance system is routed such that the cable from the cable-pulley variable resistance system is positioned at a midpoint of the platform; wherein the platform is configured such that the user is capable of performing push up exercises thereon while engaging with the cable; and a pair of uprights configured to receive at least one safety bar extending therethrough to reduce a range of motion and set a starting position of an exercise by placing the top plate on said at least one 
The closest prior arts of record include Butler (US Patent No. 10016646), Simmons (US Patent No. 10639515), and Adams (US Patent No. 11058909).
Butler teaches an exercise machine comprising a cable-pulley variable resistance system housing and a cable-pulley variable resistance system connected to an adjustable weight stack via a cable, and further teaches a training partner assistantship feature in the form of a pad members (Fig. 17) to allow two users to interact with one another to perform assisted pull-up exercises while engaging with the cable-pulley variable resistance system. Butler does not disclose a top plate coupled to the cable, the top plate connectable to a resistance member, a platform extending from a front portion of the cable-variable resistance system housing through which the cable-pulley variable resistance system is routed such that the cable from the cable-pulley variable resistance system is positioned at a midpoint of the platform; wherein the platform is configured such that the user is capable of performing push up exercises thereon while engaging with the cable, or a pair of uprights configured to receive at least one safety bar extending therethrough to reduce a range of motion and set a starting position of an exercise by placing the top plate on said at least one safety bar. Modifications to include these features would not have been obvious or reasonable as such modifications would interfere with the structural 
Simmons teaches an exercise machine for performing standing exercises comprising a cable-pulley variable resistance system housing and a cable-pulley variable resistance system comprising a cable connected to a weight holder to receive weight plates thereon, and a platform extending from a front portion of the cable-variable resistance system housing through which the cable-pulley variable resistance system is routed such that the cable from the cable-pulley variable resistance system is positioned at a midpoint of the platform, and a height adjustment for the weight holder coupled to the cable-pulley variable resistance system housing. Simmons does not teach a top plate connectable to a resistance member, wherein the platform is configured such that the user is capable of performing push up exercises thereon while engaging with the cable,  and a pair of uprights configured to receive at least one safety bar extending therethrough to reduce a range of motion and set a starting position of an exercise by placing the top plate on said at least one safety bar or a training partner assistantship feature operably connected to the top plate, wherein the training partner assistantship feature is configured to allow another user to impart a secondary force onto the top plate via the training partner assistantship feature, whereby the cable-pulley variable resistance system is configured such that the user is capable of imparting the initial force onto the cable to overcome a resistance force from the resistance member and move the top plate from its starting position and another user is capable of assisting in moving the top plate by imparting the secondary force onto the top plate. Modifications to include these features would not have been obvious or reasonable as such modifications would interfere with the structural integrity of the exercise machine and would require a reconfiguration 
Adams teaches an exercise machine for performing squat exercises comprising a carriage support, a weight carriage, a cable and pulley system, and a platform extending from the carriage support through which the cable and pulley system is routed such that the cable is positioned at a midpoint of the platform, and a locking mechanism for preventing downward movement of the weight carriage. Adams does not teach a housing, a moveable top plate operably connectable to a resistance member, wherein the platform is configured such that a user is capable of performing push up exercises thereon while engaging with the cable, a pair of uprights configured to receive at least one safety bar extending therethrough to reduce a range of motion and set a starting position of an exercise by placing the top plate on said at least one safety bar or a training partner assistantship feature operably connected to the top plate, wherein the training partner assistantship feature is configured to allow another user to impart a secondary force onto the top plate via the training partner assistantship feature, whereby the cable-pulley variable resistance system is configured such that the user is capable of imparting the initial force onto the cable to overcome a resistance force from the resistance member and move the top plate from its starting position and another user is capable of assisting in moving the top plate by imparting the secondary force onto the top plate. Modifications to include these features would not have been obvious or reasonable as such modifications would interfere with the structural integrity of the exercise machine and would require a reconfiguration of carriage support and the weight carriage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784